DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a process of making a common-mode choke coil including processes of preparing a magnetic core including a winding core, a first flange, and a second flange, the winding core having a first end and a second end opposite to the first end, the first flange being connected to the first end of the winding core, the second flange being connected to the second end of the winding core, preparing a lead frame connected to first and second terminal electrodes, bonding the first flange of the magnetic core to the first and second terminal electrodes while the first and second terminal electrodes are connected to the lead frame, bonding third and fourth terminal electrodes to the second flange, winding first and second insulation-coated conductive wires about the winding core, connecting the first and second insulation-coated conductive wires to the first and second terminal electrodes and the third and fourth terminal electrodes, bending the lead frame so as to rotate the magnetic core by 90 degrees with respect to the lead frame in a predetermined rotation direction while the first and second terminal electrodes are connected to the lead frame and bonded to the first flange, bonding a magnetic plate to the magnetic core, and removing the magnetic core from the lead frame by removing the first and second terminal electrodes from the lead frame while the first flange of the magnetic core is bonded to the first and second terminal electrodes. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL D KIM/Primary Examiner, Art Unit 3729